DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the plurality of conducting wires are configured such that a cross-sectional area becomes smaller as the plurality of conducting wires are arranged radially inward of the coil” (Claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudose et al. (US 10,236,735)(also published as US 2017/0104377).
With respect to claims 1 and 6, Kudose et al. teach a coil for a rotary electric machine (Fig.1), and a method of inserting a coil for a rotary electric, annularly formed by a plurality of coil members (Fig.5, Items 111), and inserted into a slot of an annular stator (Fig.5, Item 110) of the rotary electric machine, wherein each of the plurality of coil members is configured of a plurality of coil elements (Fig.4), the plurality of coil elements integrally comprises a plurality of sets of coil element structures (Figs.2 and 3, 
With respect to claim 3, Kudose et al. teach wherein both ends of the plurality of coil elements are formed as wire connecting portions, and at the wire connecting portion, in each of the two coil elements overlapping each other in the radial direction of the coil among the plurality of coil elements, one end of one of the two coil elements and one end of the other of the two coil elements are integrally wire connected, and among the plurality of coil elements, the other end portions of one coil element arranged on an outermost side in the radial direction of the coil are integrally wire connected, and 
	With respect to claim 5, Kudose et al. teach wherein each of the plurality of coil elements is configured of a same number of a plurality of rectangular conducting wires as each other, and the plurality of rectangular conducting wires are arranged in a state in which short sides of a cross-section of each of the plurality of rectangular conducting wires overlap each other in the radial direction, in the first base portion and the second base portion and the first connecting portion and the second connecting portion (Fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kudose et al. (US 10,236,735)(also published as US 2017/0104377) in view of Ohmi et al. (US 5,211,670).
With respect to claim 2, Kudose et al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein a curl portion twisting from one of the two arm portions and making one rotation to continue to the other of the two arm portions, and - 2L -one of the two arm portions is provided in a state displaced by a length in a radial 
On the other hand, Ohmi et al. teach a coil for a rotary machine wherein each of a first connecting portion (Fig.5a, Item 1f) and the second connecting portion (Fig.5a, Item 1h) comprises two arm portions extending to approach each other, while bending from the first base portion and the second base portion to a circumferential direction side of the coil (Fig.5a), and a curl portion twisting (Figs.5a and 5b, Item 1g) from one of the two arm portions and making one rotation to continue to the other of the two arm portions, and - 2L - one of the two arm portions is provided in a state displaced by a length in a radial direction of the arm portion in the radial direction of the coil with respect to the other arm portion.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Ohmi et al. configuration with the Kudose et al. design because it would provide a armature for a motor having end portions of an integrated coil body projecting a minimum extent beyond the ends of the armature core, in this manner minimizing the size of the motor especially in the axial direction.
 With respect to claim 4, the Examiner takes official notice that it is well known in the art to provide each of the plurality of coil elements being configured of a same number of the plurality of conducting wires as each other, and the plurality of conducting wires are configured such that a cross-sectional area becomes smaller as the plurality of conducting wires are arranged radially inward of the coil, and that the cross-sectional area is set according to a radial distance from an axial center of the coil in each of the coil elements, as disclosed by Ishigami et al. (US 9,425,666), Fig.17.

Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 20, 2021